Per Curiam,
In view of the form of the order disposing of the rule for a new trial, we are of opinion that the court had discretionary power to permit the release to be filed nunc pro tunc. The presumption is that there was a meritorious cause for the exercise of the power, and no abuse of discretion is apparent. It is *366not shown that the appellant was harmed by the few days’ delay in the filing of the release, and it is not easy to see how he could have been. The case while not similar in all of its facts, comes fairly within the principles enunciated in Lance v. Bonnell, 105 Pa. 46. If the courts had no discretionary power to relieve from harmless delay, in complying with their rules and orders, the appellant himself must have been turned out of this court without a hearing. We, have, however, considered his case, and are not convinced that the court exceeded its powers or was guilty of a plain abuse of discretion in making the order complained of.
The judgment is affirmed.